Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the second degree (Penal Law § 160.10 [1]) in connection with the late-night robbery of a 94-year-old man in the man’s home. We reject the contention of defendant that County Court abused its discretion in denying his request for youthful offender status (see, CPL 720.20 [1] [a]). Despite defendant’s limited involvement in causing injury to the victim, the violent nature of the crime is sufficient reason to deny defendant’s *1022request (see, People v Woods, 239 AD2d 630, 631, lv denied 89 NY2d 1103). We decline to exercise our power to adjudicate defendant a youthful offender as a matter of discretion in the interest of justice (see generally, CPL 470.15 [6] [a]; cf., People v Shrubsall, 167 AD2d 929, 930). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Kehoe, J. — Robbery, 2nd Degree.) Present— Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.